Order denying petitioner’s application for an order directing the board of elections of the city of New York to reject the certificate of Thomas J. Towers as candidate of the Democratic party for justice of the City Court of the City of New York, Borough of Queens, reversed on the law and motion granted, without costs, on authority of Matter of Grosser (ante, p. 772), decided herewith. Davis, Taylor and Close, JJ., concur; Hagarty and Johnston, JJ., dissent for the reasons stated in the dissenting memorandum in Matter of Gresser (ante, p. 773), decided herewith. Leave tó appeal to the Court of Appeals is granted. Present —■ Hagarty, Davis, Johnston, Taylor and Close, JJ.